 



Exhibit 10.6.4
SCHEDULE OF PROMISSORY NOTES
Containing Provisions Set Forth in Forms of Promissory Note
Filed as Exhibit 10.6.2 and 10.6.3

                          Promissory Note No.   Type of Promissory Note   Date
of Issuance   Principal Amount       Interest Rate
1
  Equipment   March 30, 2005   $ 1,601,828.05       10.65 %
2
  Computers and Soft Costs   March 30, 2005   $ 513,384.10       10.65 %
3
  Equipment   May 4, 2005   $ 833,152.88       10.30 %
4
  Computers and Soft Costs   May 4, 2005   $ 119,989.15       10.30 %
5
  Equipment   June 27, 2005   $ 127,664.50       10.23 %
6
  Computers and Soft Costs   June 27, 2005   $ 63,560.15       10.23 %
7
  Equipment   July 27, 2005   $ 197,555.53       10.49 %
8
  Computers and Soft Costs   July 27, 2005   $ 48,576.99       10.49 %
9
  Equipment   August 30, 2005   $ 173,901.92       10.56 %
10
  Computers and Soft Costs   August 30, 2005   $ 25,830.55       10.56 %
11
  Equipment   November 21, 2005   $ 181,637.96       11.01 %
12
  Computers and Soft Costs   November 21, 2005   $ 202,658.69       11.01 %
13
  Equipment   March 31, 2006   $ 541,101.75       11.18 %
14
  Computers and Soft Costs   March 31, 2006   $ 369,157.07       11.18 %
15
  Equipment   November 30, 2006   $ 831,902.92       11.30 %
16
  Computers and Soft Costs   November 30, 2006   $ 3,169,606.50       11.30 %

